Citation Nr: 1621706	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  16-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Washington, D.C.


THE ISSUE

Entitlement to an annual clothing allowance.


(The issues of entitlement to a rating in excess of 20 percent for back condition, spondylosis, degenerative disease associated with scar, back, entitlement to a separate compensable rating for radiculopathy, right lower extremity associated with back condition, spondylosis, degenerative disease, prior to September 16, 2009, and entitlement to an initial rating in excess of 10 thereafter, entitlement to a separate compensable rating for radiculopathy, left lower extremity associated with back condition, spondylosis, degenerative disease, prior to September 16, 2009, and entitlement to an initial rating in excess of 10 thereafter, and entitlement to rating in excess of 10 percent for left carpal tunnel syndrome are addressed in a separate Board decision.)
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from April 1976 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 determination rendered by the Department of Veterans Affairs Medical Center (VAMC) in Washington, D.C.  In September 2015, the Veteran submitted a NOD; however, as discussed further below, the RO has not issued a statement of the case with respect to this matter.  

The Board notes that this appeals was processed using the Veterans Benefits Management System (VBMS) paperless, electronic processing system.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) appears to indicate that a paper claims file may also exist.  However, to date, despite attempts to contact the VAMC, the Board had been unable to obtain this record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


In an August 2015 determination, the AOJ (in this case, the VAMC) denied entitlement to a clothing allowance.  The following month, the Veteran submitted a notice of disagreement to this determination pursuant to 38 C.F.R. § 20.201.  However, the AOJ has not issued a statement of the case with respect to this issue.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the AOJ to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action pursuant to 38 C.F.R. § 19.26 (2015), to include furnishing the Veteran and his representative with an appropriate statement of the case with respect to the issue of entitlement to an annual clothing allowance.  The Veteran and his representative should be advised of need to file a timely substantive appeal if the Veteran desires to complete an appeal as to this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




